DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on June 3, 2021. Claims 1-6, 8-9, 11, 13-18, 21-24 are currently pending. 

Claim Rejections - 35 USC § 112
In view of the amendments filed on 6/3/2021 clarifying the language of several claims the 112 rejections made against the claims in the office action of 4/1/2021 have been withdrawn. 

Double Patenting
In view of the approval of the terminal disclaimer filed on 6/3/2021 the double patenting rejections made against the claims in the office action of 4/1/2021 have been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-9, 11, 13-18, 21-24 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggest, within the context of the other claimed elements, a method of deploying an electrode assembly that includes deploying an electrode assembly out of the lumen of a delivery catheter by moving an actuation member longitudinally relative to the delivery catheter within the lumen, wherein a distal end region of the actuation member is engaged with the proximal end region of the body of the electrode assembly, and wherein deploying the electrode assembly shifts the medial portion of the tine from the first configuration to a second curved configuration, wherein the tip of the tine is positioned distal of the base in the first configuration; wherein the base of the tine is . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13 and 21 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792